 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

)
)
Vv. ) Criminal No, 3:138-cr-380
)
JOSHUA M FAIRCLOTH )

SUMMARY REPORT AND RECOMMENDATION

The preliminary hearing under Fed.R.Crim.P. Rule 32.1(b) (1) on the Petition
for Warrant or Show Cause Hearing for Offender under Supervision filed December
9, 2019 at ECF no. 188 was scheduled for Tuesday, February 18, 2020. Attorney
Sheehan-Balchon for the government and Attorney Brown for the defendant
reported that the parties may reach an agreement on the matters in dispute, and
have since reported that agreement has been reached and is set forth in the
attached proposed order. Through counsel Mr. Faircloth waived allocution and
consents to be resentenced without further hearing, and counsel waived any period
under 28 U.S.C. § 636(b) (1) to object to my recommendation. I accordingly

recommend and submit the attached proposed order for the Court's consideration.

\
DATE: of pb rbrn 2020 Oust
Keith A. Pesto
United States Magistrate Judge

Notice to counsel of record by ECF

 
